Citation Nr: 9928983	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-38 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether creation of an indebtedness of Department of 
Veterans' Affairs (VA) disability compensation benefits in 
the amount of $5,434 was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.

This matter is again before the Board of Veterans' Appeals 
(Board) from a determination of the Chicago, Illinois, 
Regional Office (RO).  After preliminary review, the Board 
remanded the case to the RO in January 1998 for further 
development and adjudication. 

In February 1996, the veteran requested a waiver of the 
recovery of the indebtedness now at issue.  That matter is 
not one which is "inextricably intertwined" with the issue 
now on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Moreover, it has not been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  As such, it is referred to 
the RO's Committee on Waivers and Compromises for all action 
deemed necessary.  


FINDINGS OF FACT

1.  The veteran married his first wife, [redacted], in March 
1975.  As a result, VA awarded the veteran additional 
disability compensation in the form of a dependency allowance 
for his spouse effective March 2, 1975.

2.  In early 1991, the veteran was requested to furnish his 
wife's Social Security number.  In response, he submitted VA 
Form 21-0595d, Social Security Number Solicitation, in August 
1991 wherein he indicated that he recently had been divorced.  

3.  In December 1995, VA asked the veteran to submit VA Form 
21-686c, Declaration of Status of Dependents.  In December of 
that year, the veteran submitted the requested information 
which indicated that he had divorced [redacted] in April 1986, 
and had married [redacted] in June 1992.  The latter marriage 
also ended in divorce in September 1992, and the veteran then 
married [redacted] in October 1993.  

4.  In February 1996, the RO took action to remove [redacted] 
from the veteran's disability compensation award effective 
May 1, 1986.  An overpayment of $5,434 ensued.  

5.  The overpayment representing the period from May 1, 1986, 
to July 31, 1991, was the result of an act of omission by the 
veteran.  

6.  The overpayment of disability compensation benefits 
representing the period from August 1, 1991, to October 31, 
1993, was solely the result of administrative error.  


CONCLUSIONS OF LAW

1.  The overpayment of disability compensation benefits for 
the period beginning May 1, 1986, and ending July 31, 1991, 
was properly created.  38 U.S.C.A. §§ 5107, 5112(b)(9) (West 
1991); 38 C.F.R. § 3.500(b)(1) (1998).

2.  The overpayment of disability compensation benefits for 
the period beginning August 1, 1991, and ending October 31, 
1993, was improperly created.  38 U.S.C.A. §§ 5107, 
5112(b)(10) (West 1991); ); 38 C.F.R. § 3.500(b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the overpayment of disability 
compensation benefits in the amount of $5,434 was improperly 
created.  He asserts that it resulted solely from VA 
administrative error because he timely informed VA of changes 
in his dependency status, that VA then failed to take 
appropriate action to timely reduce his dependency 
compensation benefits, and that he was unaware that he was 
being overpaid.  

The facts in this case are as follows.  The veteran married 
his first wife, [redacted], in March 1975.  They remained married 
until April 23, 1986.  In response to a VA questionnaire, the 
veteran submitted a statement in August 1991 wherein he 
stated that he and [redacted] had "recently divorced," and that 
she no longer was his dependent.  The RO took no action on 
this statement.  

In November 1995, VA asked the veteran to submit additional 
information regarding his dependents.  During the following 
month, the veteran responded by submitting a copy of the 
decree of his divorce from [redacted].  He also indicated that he 
had divorced his second wife, married his third wife, and had 
a stepson that qualified as a dependent for VA purposes.  In 
response to this information, VA retroactively removed the 
veteran's dependent spouse, [redacted], from his disability 
compensation award effective May 1, 1986, and added his 
dependent third wife and stepson to his award effective 
November 1, 1993.  The overpayment at issue ensued.  

The sole question for Board consideration is whether all, or 
any part of, the overpayment at issue resulted from 
administrative error.  See 38 U.S.C.A. § 5112(b)(10).  Such 
error is one which does not involve either an act of 
commission or omission by the beneficiary, and which results 
in an erroneous award of monetary benefits.  In the instant 
case, the veteran contends that he promptly reported his 
divorce from [redacted] in 1986, notwithstanding that the record 
is devoid of any evidence of such a report.  The veteran 
asserts that it must have been lost by VA.  However, VA has 
developed an elaborate system of procedures for handling its 
incoming mail.  See M23-1, Part 1, 1.13(c) (September 25, 
1981); see also M21-1, 1.08, 1.09 (July 17, 1980).  These 
exemplify an administrative process established by VA to 
ensure the proper handling of such correspondence.  In this 
regard, the law presumes the regularity of the administrative 
process.  
Cf. Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992).  This 
presumption can be overcome only by "clear evidence to the 
contrary."  See Davis v. Brown, 7 Vet. App. 298, 300 (1994).  
An appellant's mere assertion is not "clear evidence" to 
rebut the presumption; the veteran must demonstrate that VA's 
regular mail handling practices were not followed or were not 
regular at the time that the mail was sent.  Id.  This has 
not been done in this case.  As such, the record fails to 
establish that the veteran timely notified VA of his April 
1986 divorce from [redacted].  The first notice that he and 
[redacted] had been divorced was received by VA in August 1991.  
Therefore, the veteran was guilty of an act of omission in 
not timely notifying VA of that divorce.  Accordingly, all 
disability compensation benefits paid to him from May 1, 1986 
to July 31, 1991 that represented a dependency allowance for 
his spouse was not the product of VA administrative error, 
and constitutes a valid debt accordingly.  See 38 U.S.C.A. 
§ 5110(a)(9).  

The question still remains as to whether the overpayment of 
disability compensation benefits for the period beginning 
August 1, 1991, and ending October 31, 1993, was the result 
of VA administrative error.  As previously noted, the veteran 
first informed VA of his divorce from [redacted] in August 1991.  
Despite this, VA delayed until early 1996 to take action to 
remove the veteran's dependent spouse.  There is nothing of 
record to indicate that the veteran was on notice that he 
continued to receive disability compensation benefits to 
which he was not entitled despite his August 1991 notice to 
VA.  The RO's failure to timely implement the applicable 
regulations with regard to the removal of a dependent spouse 
was the sole reason for the subsequent creation of this 
portion of the overpayment.  See 38 C.F.R. § 3.500(b)(2).  
Given that the overpayment of disability compensation 
benefits 
representing monies paid to the veteran in the form of a 
dependency allowance from August 1, 1991, to October 31, 1993 
was neither the result of an act of commission or omission by 
the veteran and apparently was done without his knowledge, it 
follows that it was improperly created.  See 38 U.S.C.A. 
§ 5112(b)(10).  



ORDER

An overpayment of disability compensation benefits for the 
period beginning May 1, 1986, and ending July 31, 1991, was 
properly created. To this extent, the appeal is denied.  

An overpayment of disability compensation benefits for the 
period from August 1, 1991, to October 31, 1993, was not 
properly created.  To this extent, the appeal is granted.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 


